DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-35 and 37-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikolchev et al. (US Patent No. 6,705,323) in view of Hogendijk et al. (US 2005/0033410).
Claim 31:
	Nikolchev teaches a method of manufacturing an implant (200) for use in treating a vascular disorder, the method comprising the steps of: obtaining an embolic coil (202) forming a lumen (figure 5), the embolic coil having a distal portion and a proximal portions (figure 5); forming a cover (204, 230) of unitary construction by creating a pattern in a flat foil sheet of unitary construction using a subtractive manufacturing technique (c. 14, l. 30-37); and helically winding the flat foil cover (figure 11A, 12A-14E and 16) about an exterior of the embolic coil, such that the cover does not extend into the lumen formed by the embolic coil (204 is entirely external of 202; c. 12, l. 26-33); and connecting (206) the cover (204) to the embolic coil (202) at one or both of the distal portion and the proximal portion (figure 11A, both ends; figure 11B, one end; c. 9, l. 59-62, c. 11, l. 51-55, 63-64).
	Hogendijk teaches a method of manufacturing an implant (30, figure 2A) for use in treating a vascular disorder (abstract), the method comprising the steps of: forming a cover (30) of unitary construction by creating a through-thickness cut pattern (para. [0027]; “solid tubular member is then laser cut”) forming at least one of open cells and closed cells in a sheet of unitary construction using a subtractive manufacturing technique (figures 2A-3; paras. [0033], [0034] and [0036]); and helically winding the cover (figure 2A) such that the cover does not extend into the lumen created by the cover (figure 2A) or the installation lumen (figures 5F and 5G).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the through-thickness cut pattern process and cells of Hogendijk to the method of Nikolchev since: (a) both Nikolchev and Hogendijk are directed to luminal implants having outer cover members for use in substantially the same manner; (b) Nikolchev is concerned with the problem of tissue ingrowth to ensure secure attachment of the implant (Nikolchev, c. 14, l. 9-38, c. 17, l. 9-18); (c) Nikolchev teaches that it is desired to from “open cell ingrowth promoting structure” but does not explicitly teach the process for forming the cells (c. 14, l. 9-38); and (d) Hogendijk teaches a known process for forming a pattern of cells by cutting (para. [0027]; “solid tubular member is then laser cut”) which achieves the desired advantage of promoting tissue ingrowth.	
Claim 32:
	Nikolchev teaches that the sheet comprises a metallic foil (c. 12, l. 49-55).
Claim 33:
	Nikolchev teaches that the metallic foil comprises a material selected from the group consisting of at least nitinol, platinum, stainless steel (c. 12, l. 49-55; c. 14, l. 24-27, c. 9, l. 58-59).
Claim 34:
	Nikolchev teaches that the sheet comprises a thickness in a range from about 5 microns to about 250 microns (or 0.0019 in. to 0.0098in.; c. 12, l. 50).
Claim 35:
	Hogendijk teaches that the subtractive manufacturing technique is: a laser technique (para. [0027]; “solid tubular member is then laser cut).
Claim 37:
	Nikolchev teaches that the step of helically winding the cover about the exterior of the embolic coil comprises shaping the cover into a tubular geometry and placing the cover over the embolic coil (figure 11A, 12A-14E and 16 show 204/230 as a helically wound tubular member placed over 202 and attached at 206).
Claims 38 and 42:
	Nikolchev teaches that the cover comprises a shape memory material (c. 14, l. 24-27; “shape memory alloy such as Nitinol”) and the step of shaping the cover into the tubular geometry comprises heat setting (It is well understood that the process for setting shape memory of Nitinol necessarily includes a heat setting of the desired shape to which the material returns upon activation of the shape memory).
Claim 39:
	Nikolchev teaches disposing the cover (204) and the embolic coil (202) in a holding tube (256) that maintains the cover in a constrained configuration about the exterior of the embolic coil (c. 16, . 5-23, 58-67); and pushing the attached cover and embolic coil into a second tube (70) that maintains the constrained configuration of the cover (c. 11, l. 9-23; the cannula 70 is used to passed transcervically and the system 60/256 is then delivered into the ostium).
Claim 40:
	Nikolchev teaches that connecting the cover (204) to the embolic coil (202) comprises employing a mechanical interference fit (by soldering or heat shrinking creating a mechanical joint; c. 9, l. 59-62).  
While not the basis of this rejection, the examiner further notes that Nikolchev envisions like attachments as being within the scope of his invention and that using an attachment technique selected from the group consisting of laser welding, resistance welding, applying a medical adhesive, applying continual coatings would be considered obvious alternative fastening constructions.
Claim 41:
	Nikolchev teaches attaching the second tube to a delivery pusher (c. 16, l. 5-11; c, l. 51-c. 18, l, 11).
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
	Applicant alleges that Nikolchev does not explicitly teach that the cover does not extend into the lumen formed by the embolic coil and connecting the cover to the embolic coil at one or both of the distal portion and the proximal portion as recited in amended claim 31.  The examiner respectfully disagrees.
	First, Nikolchev shows the cover (204) as being outside of the lumen of the embolic coil (202) since the embodiments of Nikolchev all show that the cover (204) is positioned radially outside of the embolic coil (202) (see at least figure 5, 6 and 11A-14E).
	Second, Nikolchev explicitly discloses that the cover (28, 204) is wound over the outer surface of the embolic coil (12, 202) and the cover is “attached to the primary coil 12 at a proximal joint 30 and a distal joint 32” (c. 9, l. 51-62).  Further, Nikolchev illustrates the cover as being connected at one or both of the distal portion and the proximal portion in figures 1, 5, 8, 11A-14E, 15E and 16.
	Accordingly, applicants arguments have not been found persuasive and the rejection has been mainained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726